DETAILED ACTION
Applicant's response, filed 30 November 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5-11, 21, and 22 are currently pending.
	Claims 4, 12-20, and 23-24 have been cancelled.
	Instant claims 1 and 21 are currently amended.  It is noted that Claim 1 has been amended to include sequences that previously appeared in claims 23 and 24 (now cancelled).  Said sequences were subject to an Election requirement that was mailed on 29 January 2020, to which Applicant responded on 30 March 2020 with an election of SEQ ID Nos. 7 and 8 (pertaining to claim 23) and SEQ ID Nos. 29 and 30 (pertaining to claim 24).  
Claim 1, as amended, now includes recitation of “detecting exons within target genes…from one or more mammals having the disease using nucleic acid primers that target exons within target genes selected from the group consisting of: SEQ ID Nos. 1-32”. Because sequences (SEQ ID Nos. 7 and 8) and (SEQ ID Nos. 29 and 30) were examined in conjunction 

Sequence Listing
	The Sequence Listing filed 30 November 2020 has been entered and the sequences disclosures are now in compliance with 37 CFR 1.821-1.825.

Claim Objections
The outstanding objections to claim 23 is withdrawn in view of the claim cancellation submitted herein.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims herein, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111). Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined.
only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B and so forth.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”.  


Claim Rejections - 35 USC § 101
	The outstanding rejections under 35 USC 101 are hereby withdrawn in view of the amendment to claim 1 to include SEQ ID Nos 7, 8, 29, and 30.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-11, 21, 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The instant rejection is necessitated by claim amendment herein.
Claim 1 and those claims dependent therefrom, recite “a method of detecting a critical exon associated with a disease which is a neuropsychiatric disorder selected from Autism Spectral disorder (ASD), schizophrenia (SZ), intellectual disability (ID), Fragile X syndrome, epilepsy and nervous disorders in a nucleic acid sample…comprising the steps of: detecting exons within target genes in the nucleic acid sample which exhibit an expression level greater that the 75th percentile of exon expression levels in genes from one or more mammals having the disease using nucleic acid primers that target exons within target genes selected from the group consisting of:…SEQ ID NO: 7...).  It is unclear as to the relationship in the claim between primer pairs 7 and 8 and 29 and 30 for the stated purpose of the claim such that a “critical exon” associated with the specific listed diseases is apparent.  For example, if the exon is critical when the burden of mutation is less than the 75th percentile of mutations then what happens when it is not.  The step does not occur, as it would be considered contingent upon making said 
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of  “i) detecting exons within target genes in the nucleic acid sample which exhibit an expression level greater than the 75th percentile of exon expression levels in genes from one or more mammals having the disease using nucleic acid primers that target exons within target genes selected from the group consisting of:…” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Claim 1 recites, “detecting rare mutations which occur at a frequency of less than 0.05 or de novo sequence mutations not possessed by either parent of the nucleic acid sample within each exon detected in step i) and determining the burden of mutation of each exon by dividing the number of mutations in each exon by the length of the exon”.  The claim is unclear with respect to the detection of rare mutations with respect to the now recited primer sequences.   The step is unclear with respect to what is being detected in step i) such that a frequency of 0.05 of something (assumed to be a p value) is “detected” or that new sequences would be elucidated in step ii).  What criteria exist to detect a rare mutation?  For example, what would constitute a rare mutations if no comparisons are even made to a control?  The burden of mutation is compared to what in the claim such that the step of detection is possible? How can one know what “rare” is if 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 1-3, 5-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Nature (2011) Vol. 478:483-489; IDS reference cited previously) in view of Pinto et al. (Nature (2010) Vol. 466:368-372; cited previously) in further view of Rauch et al. (The Lancet (2012) Vol. 380:1674-1682; cited previously) and Salatino-Oliveria et al. (Genes, Brain and Behavior (2012) Vol. 11:864-868; cited previously).  The instant rejection is newly recited as necessitated by claim amendment.
Instant claim 1 is now amended and is drawn to a method of detecting a critical exon associated with a disease which is a neuropsychiatric disorder selected from Autism Spectral Disorder (ASD), schizophrenia (SZ), intellectual disability (ID), Fragile X syndrome, epilepsy and nervous disorders in a nucleic acid sample from a mammal, comprising the steps of:
i) detecting in the nucleic acid sample which exhibit an expression level greater than the 75th percentile of exon expression levels in genes selected from the group consisting of; 
TGACATCGCACGTCCATCTG (SEQ ID NO:1)…and GAG TAC TTG CGC TCA GGA GGA (SEQ ID NO: 32)
ii) detecting rare mutations which occur at a frequency of less than 0.05 or de novo sequence mutations not possessed by either parent of the nucleic acid sample within each exon of each exon by dividing the number of mutations in each exon by the length of the exon 
iii) identifying an exon as a critical exon when the th percentile of mutations in the exon and inversely correlates with the exon expression level.
	With regard to claims 1 Kang et al. teach the analysis of exon-level transcriptome and associated genotyping data pertaining to various regions of the brain (page 483, abstract).  With respect to claim 1, step i), Kang et al. teach identification of exons expressing greater than the 75th percentile of expression levels in genes (page 483, abstract---86% expressed and 90% of those were differentially regulated at the whole-transcript or exon level); With respect to claim 1, step ii), Kang et al. teach comparison of exon expression data between various stages of development and between regions at stages of development, as well as differences between male and female brain development. Such differences are a risk factor for diseases such as Autism and depression as described by reference to various research (page 483, col. 1); Kang et al. describe that genes that are hub genes in a co-expression network as implicated in various diseases (page 486, col. 2); Kang et al. teach further correlation of genes with causality of disease (page 487, col. 1-2; Supplemental Information at page 23).  Kang et al. further teach exon array processing and analysis and co-expression analysis using computer implementation (Supplemental Information at pages 18-22, for example).  
	With regard to claims 2-3 and 5-7, Kang et al. teach pathology in the developmental processes of various regions (cerebellar cortex and others) of the brain (embryonic through adult) where example pathologies include autism (page 483).
With regard to claims 8-9, Kang et al. teach copy number variants (page 486, col. 2).
claims 10-11, Kang et al. teach weighted gene co-expression network analysis (page 486, col. 1).
With respect to claim 21, Kang et al. teach assessment of transcriptomes in various regions of the brain including cerebellar cortex, thalamus, striatum, amygdala, hippocampus, and neocortex (page 483, col. 1).
Kang et al. do not specifically teach detection of burden of mutations, as in claim 1 nor does Kang et al. specifically teach elucidation of diseases as claimed in 1 and 22.  However, Pinto et al. disclose methods of detection of the functional impact of global rare copy number variants in autism spectrum disorders, including identification of rare mutations and de novo mutations to delineate the contribution of said variants to autism.  The analysis includes comparison to controls (page 368), as well as assessment of burden of mutations (page 368).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the methods of Kang et al. using the methods of Pinto et al. to elucidate a correlation between exon expression and disease, as Kang et al. specifically motivate one of skill to perform said methods for such an application (see page 488).  Kang et al. state that “the present dataset along with an accompanying study provides the basis for a variety of further investigations and comparisons with other transcriptome related datasets of both healthy and diseased states”.  One of skill would have had a reasonable expectation of success in using the datasets of Pinto with the techniques of Kang, as both references are in the same field of endeavor.
With respect to the now recited primer of claim 1: Kang et al. and Pinto et al. do not specifically teach sequences as claimed pertaining to SEQ ID Nos. 7 and 8 (corresponding to a forward and a reverse primer for the gene SLC6A1).  However, Rauch et al. teach numerous prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have designed specific primers to said region in order to elucidate an intellectual disability gene in said sample for indication in disease, as Kang et al. teach that with further elucidation of novel genes and further transcriptome analyses, more insight will be gained into human brain development and function (see Kang et al. at 489).  In addition, Rauch et al. discuss that understanding mutation rate will aid in understanding in disorders, such as autism and other intellectual disability disorders wherein identification of mutations plays a key role in assessment of onset of disease and other factors of importance (page 1680).  Thus, one would have had a reasonable expectation of success to be able to design appropriate primers to amplify said SLC6A1 gene of interest for expression analyses given the known presence of said gene in developmental and intellectual disorders.  
Kang et al. in view of Pinto et al. teach the limitations as pertain to claim 1, as recited above.  Kang et al. and Pinto et al. do not specifically teach sequences as claimed pertaining to SEQ ID Nos. 29 and 30 (corresponding to a forward and a reverse primer for the gene GIT1).  However, Salatino-Oliveria et al. teach that GIT1 is involved with disorders, including attention-deficit hyperactivity disorder (ADHD).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have designed specific primers to said region in order to elucidate an intellectual disability gene in said sample for indication in disease.  One would have been motivated to do so and had a reasonable expectation of success in so doing because Salatino-Oliveria et al. show that numerous studies have indicated the GIT1 gene as involved in neurological disorder (page 864).

Response to Applicant’s Arguments
	1.  Applicant states that Kang et al. fail to teach detection of exons that exhibit an expression level greater than the 75th percentile of exon expression levels in genes of nucleic acid from one or more mammals having a disease.  
	It is respectfully submitted that this is not persuasive.  The claim requires that detected exons exhibit expression greater than the 75th percentile of levels from genes of one or more diseased  mammals.  Thus, as compared to other exons in a sample, the exon detected is expressed at 75% or higher.  Kang et al. teaches an exon–level transcriptome wherein expressed genes were in excess of 86%, as cited in the above rejection. Kang et al. include detailed description of exon analysis and expression data in the Supplementary material, especially at pages 16-17 (exon arrays); page 18 (exon analysis); page 21 (weighted gene co-expression network analysis); page 23; page 44 (Supplementary Figure 13).  Applicant is invited to review Kang et al. for the entirety of the teachings wherein weighted gene expression techniques are disclosed.  Until such time as the instant claims are clarified (see 112b above) the references cited herein read on the and make obvious the recited claims.  

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631